—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Steinhardt, J.), dated March 14, 2000, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendant’s motion for summary judgment. The defendant failed to establish, as a matter of law, that it lacked constructive notice of the allegedly defective condition of the metal strip on the stairway which *529caused the plaintiffs injuries (see, Blake v City of Albany, 48 NY2d 875; Hecker v New York City Hous. Auth., 245 AD2d 131). O’Brien, J. P., Friedmann, Goldstein and Smith, JJ., concur.